NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2009-3206
LEONORA FERNANDEZ,
Petitioner,
v.
OFF|CE OF PERSONNEL MANAGEMENT,
Respondent.
Petition for review of the iV|erit Systems F’rotection Board in
SF083‘i 080754-|-1.
ON |V|OTlON
Before PROST, Circuit Judge.
0 R D E R
The court treats Leonora Fernandez’s untimely informal brief as a motion for an
extension of time to hile an informal brief.
Upon consideration thereof
|T |S ORDERED THAT:
The motion is granted.
FOR THE COURT
il\UG 2 8 2009
_1_ /s/ Jan Horba|y 
cc.
s17
Date Jan i-iorba|y
Clerk
Leonora Fernandez pile
Richard P. Sohroeder, EsCi- U3il$€gEE€Ra?%§%1£HTFoR
AUG 28 2009
1301 HORBALY
CLERK